IN THE COMMONWEALTH COURT OF PENNSYLVANIA


U.S. Bank N.A.                           :
                                         :
            v.                           : No. 864 C.D. 2018
                                         :
Agnes Manu and                           :
Steve A. Frempong,                       :
                     Appellants          :

                                     ORDER

            NOW, June 3, 2019, having considered appellants’ application for

reargument, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge